                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 1 of 8


                                                    1    ASHLEY L. SHIVELY (SBN 264912)
                                                         HOLLAND & KNIGHT LLP
                                                    2    50 California Street, Suite 2800
                                                         San Francisco, California 94111
                                                    3    Telephone 415.743.6900
                                                         Facsimile 415.743.6910
                                                    4    E-mail: ashley.shively@hklaw.com

                                                    5    Attorneys for Defendant
                                                         JETBLUE AIRWAYS CORPORATION
                                                    6

                                                    7                                        UNITED STATES DISTRICT COURT
                                                    8                                      EASTERN DISTRICT OF CALIFORNIA
                                                    9

                                                    10

                                                    11   MICHELLE HILL, an individual,                      )   No. 2:17-cv-01604-WBS-DB
                                                         ARIEL EPSTEIN POLLACK, an individual,              )
                                                    12                                                      )   STIPULATION AND ORDER
                 50 California Street, Suite 2800




                                                                                             Plaintiffs,    )   REGARDING CONDUCTING REMOTE
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13                                                      )   DEPOSITIONS
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                                  v.                                        )
                                                    14                                                      )
                                                         JETBLUE AIRWAYS CORPORATION, a                     )
                                                    15   Delaware corporation,                              )
                                                                                                            )
                                                    16                                       Defendant.     )
                                                                                                            )
                                                    17   ------------------------------------------------   )
                                                                                                            )
                                                    18   ERICKA BOHNEL, an individual,                      )   Case No.: 2:18-cv-00081-WBS-DB
                                                         ROSA MARTINEZ, an individual,                      )
                                                    19                                                      )
                                                                                        Plaintiffs,         )
                                                    20                                                      )
                                                                  v.                                        )
                                                    21                                                      )
                                                         JETBLUE AIRWAYS CORPORATION, a                     )
                                                    22   Delaware corporation,                              )
                                                                               Defendant.                   )
                                                    23                                                      )
                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         STIPULATION REGARDING                                             CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                     CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 2 of 8


                                                    1           Pursuant to Federal Rule of Civil Procedure 29(a), the parties agree to the following protocols

                                                    2    regarding the taking of depositions in these matters:

                                                    3           1.      Remote Depositions. Given the current health and safety concerns related to COVID-

                                                    4    19, in-person depositions shall not be noticed, and the procedures set out herein will apply to all

                                                    5    depositions taken in this matter, unless all parties and the deponent agree, or the Court orders

                                                    6    otherwise. All depositions shall be conducted using Zoom or equivalent videoconference technology,

                                                    7    and each deposition may be videotaped. The party noticing the deposition must indicate in any

                                                    8    deposition notice that the deposition may be videotaped in accordance with this Order. This Order

                                                    9    shall be attached as Exhibit 1 to any notice of deposition.

                                                    10          Counsel noticing the deposition shall be responsible for retaining a certified court reporter

                                                    11   and, if noticed, a videographer, and ensuring that a written transcript and (if noticed) a video record

                                                    12   of the deposition is taken. The parties shall bear their own costs and fees in obtaining a transcript or
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13   video record of a deposition. Confidentiality designations of all or portions of remote depositions
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14   shall be governed by the Protective Order entered in the case.

                                                    15          Remote depositions shall be used to the same extent as in-person depositions at trial or during

                                                    16   the litigation of this matter. The fact that a deposition is taken remotely is not a ground for objection

                                                    17   or exclusion at trial of the transcript or video recording of that deposition. This does not foreclose

                                                    18   other objections a party may have regarding admissibility.

                                                    19          2.      Videoconferencing Platform Requirements. The videoconferencing platform used

                                                    20   for deposition must have adequate security measures to ensure the confidentiality of depositions (e.g.,

                                                    21   video and audio feeds, exhibits). These security measures include using tools such as a “virtual

                                                    22   waiting room” that allows the court reporter to admit only individuals authorized to attend the

                                                    23   deposition. If the videoconferencing platform has the capability of providing private “breakout

                                                    24   rooms” for participants to use when not on the record, the court reporter hosting the proceedings will

                                                    25   ensure that private rooms are available to those who request them. Conversations in the breakout

                                                    26   rooms shall not be recorded. Any chat features of the platform must either be disabled or available

                                                    27   for all participants to see. Any one-on-one features shall be disabled during the deposition

                                                    28
                                                                                                           1
                                                         STIPULATION REGARDING                                               CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                       CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 3 of 8


                                                    1    proceedings. At the request of the deponent or counsel (made at least 36 hours before the deposition

                                                    2    is schedule to start), noticing counsel, defending counsel, the witness, and any necessary vendor, will

                                                    3    conduct a test of the platform, equipment and internet connection that will be used for the deposition.

                                                    4           3.      Notice and Login. The deposing party will share with counsel for the opposing party

                                                    5    and, if different, with counsel for the deponent (or with the witness directly if unrepresented), the

                                                    6    name of the court reporting agency and virtual platform to be used at least one week in advance of

                                                    7    the deposition. Login information will be provided to all parties and the deponent, if not represented,

                                                    8    no later than one business day prior to the start of the deposition.

                                                    9           4.      Physical Presence with Deponent.          The deponents will be made available for

                                                    10   deposition by video platform. The only person(s) permitted in the same room as the deponent are the

                                                    11   deponent’s lawyer(s), in which case the deponent and the deponent’s lawyer(s) will each have their

                                                    12   own computer with camera, and individual or shared audio feeds via microphone or telephone. No
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13   deponent will be required to be present in the same room as another person if the deponent wishes to
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14   be deposed alone.

                                                    15          5.      Conduct of Deponent. At the time of the deposition, the deponent must advise the

                                                    16   court reporter of his or her physical location. The deponent should endeavor to participate in the

                                                    17   deposition from a quiet, well-lit, indoor location, while seated in front of a neutral background, and

                                                    18   facing the camera being used to record the deponent. While on the record, the deponent will not use

                                                    19   any communication device other than those to facilitate the deposition. While on the record, the

                                                    20   deponent will not privately confer with anyone between a question and an answer except for the

                                                    21   purpose of determining the existence and questions of privilege. This provision does not preclude

                                                    22   counsel from asserting appropriate objections to any question nor does it govern the conduct of

                                                    23   anyone while not on the record.

                                                    24          6.      Contact with the Deponent During a Virtual Deposition. The attorney-client

                                                    25   privilege applies to communications with party-affiliated witnesses. While on the record, however,

                                                    26   no one will communicate with the deponent outside of the video/audio stream. This includes, but is

                                                    27   not limited to, instant messaging, text messaging, or any equivalent. The deponent’s counsel may

                                                    28
                                                                                                           2
                                                         STIPULATION REGARDING                                                  CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                          CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 4 of 8


                                                    1    communicate with the deponent in person, telephonically, or by other electronic means during breaks,

                                                    2    consistent with Federal Rule of Civil Procedure 30(c)(l). Counsel shall not coach lay witnesses during

                                                    3    breaks.

                                                    4              7.    Technology Requirements. All depositions will be stenographically transcribed by a

                                                    5    certified court reporter with real-time feed capabilities and may be recorded by a certified

                                                    6    videographer. The deponent, the deponent’s lawyer, the questioning attorney, and any objecting

                                                    7    attorney must have a webcam-equipped device (such as a desktop, laptop, or tablet), and a device

                                                    8    with audio-capabilities or access to a telephone for calling into the deposition and will allow

                                                    9    themselves to be seen and heard at all times while on the record. Counsel participating in a deposition

                                                    10   of their own party, party representative, or expert must ensure that the deponent has sufficient

                                                    11   technology available to participate in the remote deposition, e.g., a webcam, a suitable microphone,

                                                    12   and adequate bandwidth to sustain the remote deposition. In the case of third-party witnesses, counsel
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13   noticing the deposition shall be responsible for arranging necessary technology needed for the witness
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14   to participate at the deposition.

                                                    15             8.    Videographer Requirements. A videographer, if noticed, will record the deponent’s

                                                    16   deposition testimony by the best technological means available, including remote video. The

                                                    17   videographer will record only (1) the audio and video of the deponent’s testimony; (2) the video of

                                                    18   any documents being displayed or annotated for the deponent during the deposition; (3) the audio of

                                                    19   the attorney actively questioning the deponent; and (4) audio of the defending attorney not actively

                                                    20   questioning the witness (or any other attorney making an objection on the record).

                                                    21             9.    Identification of Individuals in Attendance. No persons may attend, log in, or listen

                                                    22   to the deposition proceedings except counsel and appropriate staff, the parties or party

                                                    23   representatives, the deponent and the deponent’s counsel, the Transportation Security Administration,

                                                    24   the court reporter and videographer, and any technology vendor assisting with the deposition

                                                    25   platform. In the event counsel seeks to have an expert, consultant, or intern observe a deposition,

                                                    26   counsel shall give three business days' notice to opposing party and the TSA, and

                                                    27   expert/consultant/intern attendance at a deposition is subject to written approval by the TSA. Every

                                                    28
                                                                                                          3
                                                         STIPULATION REGARDING                                              CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                      CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 5 of 8


                                                    1    person attending the deposition shall be identified on the record at the commencement of the

                                                    2    deposition or upon later entry permitted by the court reporter. Persons attending by telephone must

                                                    3    identify themselves by name and by telephone number. Under no circumstances may persons attend

                                                    4    the deposition virtually in any manner without identifying themselves on the record at the

                                                    5    commencement of the deposition or when admitted later by the court reporter.

                                                    6           10.     Conduct by Participants Appearing Virtually. In addition to the provisions set

                                                    7    forth above, each participant should attend from a quiet location. All attendees other than the

                                                    8    deponent, court reporter, deposing attorney, and objecting attorney will set their audio connection to

                                                    9    mute to avoid unintentional noise. Subject to the notice/approval requirement above in Paragraph 9,

                                                    10   to the extent an expert or consultant attends the deposition, he or she will be in attendance to observe

                                                    11   only and will not participate in or interfere with the deposition in any way. The expert or consultant

                                                    12   will keep his or her video feed on at all times and will not communicate with any witness, either
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13   orally or through written or electronic means, while the deposition is in progress. The expert or
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14   consultant may communicate with counsel while the deposition is in progress. Unless directed

                                                    15   otherwise by the court reporter and/or videographer, all other attendees may turn video off such that

                                                    16   their names appear instead of their images (but they may view the video feed of the deposition).

                                                    17          11.     Exhibits.     The noticing party shall make available to the deponent, all counsel

                                                    18   attending the deposition, and the court reporter, full and complete copies of all exhibits, either in

                                                    19   advance of or during the deposition, as exhibits are introduced. The noticing party may transmit

                                                    20   exhibits electronically, via email, file-sharing link, the platform chat feature, or other reasonable

                                                    21   means, provided that exhibits shall be accessible such that the deponent and counsel may review the

                                                    22   entire exhibit on their own and without reliance on the noticing attorney’s “share screen.” For the

                                                    23   convenience of the deponent and/or court reporter, the noticing party may also elect to provide a hard

                                                    24   copy of anticipated exhibits to those individuals in advance of the deposition. The deponent and/or

                                                    25   court reporter may share any preference (through counsel, if applicable) for hard copy or electronic

                                                    26   exhibits with the noticing party reasonably in advance of the deposition so as to provide time for any

                                                    27   mailing. At counsel’s election, hard copy exhibits may be sealed until their use is called for during

                                                    28
                                                                                                          4
                                                         STIPULATION REGARDING                                              CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                      CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 6 of 8


                                                    1    the deposition. Opening the seal of the hard copy exhibit by the deponent or court reporter will be

                                                    2    done in a fashion visible to the deposition participants on video. Nothing herein shall require a party

                                                    3    to provide, in advance of a remote deposition, hard copy exhibits to counsel for the parties.

                                                    4              The questioning attorney may choose to display relevant portions of exhibits to the deponent

                                                    5    via screen share or other reasonable means during the deposition.

                                                    6              12.     Disruptions. In the event the deponent, the deponent’s lawyer, or the questioning

                                                    7    attorney’s video and/or audio feed is interrupted or otherwise becomes hidden from view or

                                                    8    unavailable, the deposition will be suspended, and the parties will go back on the record only when

                                                    9    that person’s video and/or audio functionality has been restored. Disruptions due to video streaming,

                                                    10   audio interruption, or other technical problems shall not be counted against record time or result in

                                                    11   waiver of objections by any party.

                                                    12             13.     Consolidated Discovery. The parties have stipulated that certain discovery shall be
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13   applicable in all three pending matters relating to JetBlue Flight 429. 1 The parties further agree that
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14   for depositions taken in multiple cases, the maximum time on the record per deponent, absent further

                                                    15   stipulation, shall be seven hours, regardless of the number of cases pending at the time the deposition

                                                    16   occurs.

                                                    17             14.     Court Reporter and Videographer.               The parties stipulate, in accordance with

                                                    18   Federal Rules of Civil Procedure, that the court reporter and videographer (if noticed) may participate

                                                    19   in the depositions remotely, and that the depositions will be deemed to have been conducted “before”

                                                    20   that officer, even though the officer is not physically present with the deponent, so long as that officer

                                                    21   is able to identify the deponent. The court reporter will at all times have access to the same interface

                                                    22   as the witness.

                                                    23             15.     Other Recording.         No participant other than the court-reporting agency and

                                                    24   videographer (after appropriate notice) may record by video, photograph, or audio any of the

                                                    25   proceedings. This shall include recording using any form of virtual transmitting device, computer

                                                    26   1
                                                          Ericka Bohnel and Rosa Martinez v. JetBlue Airways Corporation, E.D. Cal., Case No. 2:18-cv-00081-WBS-DB,
                                                    27   ECF Nos. 16, 17; Michelle Hill and Ariel Pollack v. JetBlue Airways Corporation, E.D. Cal., Case No. 2:17-cv-01604-
                                                         WBS-DB, ECF No. 25; and Rhonda Lynam v. JetBlue Airways Corporation, N.D. Cal., Case No. 3:17-cv-00404-WHO.
                                                    28   This includes all liability and non-medical expert depositions.
                                                                                                                5
                                                         STIPULATION REGARDING                                                      CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                              CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 7 of 8


                                                    1    recording device, laptops, camera, and personal device, including smart phones, tablets, iPads,

                                                    2    Androids, iPhones, Blackberries, or other PDAs. Nothing in this provision prevents or limits the

                                                    3    taking of notes by those identified on the record.

                                                    4           This stipulation constitutes the parties’ entire agreement on remote deposition protocol and

                                                    5    will be in effect unless/until modified in writing by the parties or by Court order.

                                                    6

                                                    7    Dated: April 19, 2021

                                                    8
                                                            Respectfully submitted,
                                                    9

                                                    10      /s/ Rachel Min Luke (as authorized                  /s/ Ashley L. Shively
                                                            on April 16, 2021)                                  Ashley Shively (SBN 264912)
                                                    11      Rachel Min Luke, Pro Hac Vice                       HOLLAND & KNIGHT LLP
                                                            FRIEDMAN | RUBIN ®                                  50 California Street, Suite 2800
                                                    12      1109 1st Avenue, Suite 501                          San Francisco, CA 94111
                 50 California Street, Suite 2800




                                                            Seattle, WA 98101                                   Tel: (415) 743-6900
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13      Tel: (206) 501-4446                                 Tel (415) 743-6910
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14      Fax: (206) 623-0794                                 ashley.shively@hklaw.com
                                                            rachel@friedmanrubin.com
                                                    15                                                          Sarah G. Passeri, Pro Hac Vice
                                                            Glenn S. Guenard, CA Bar No. 129453                 Steven Raffaele, Pro Hac Vice
                                                    16      GUENARD & BOZARTH, LLP                              HOLLAND & KNIGHT LLP
                                                            8830 Elk Grove Blvd.                                31 West 52nd Street
                                                    17
                                                            Elk Grove, CA 95624                                 New York, NY 10019
                                                    18      Phone: 916-714-7672                                 Tel: (212) 513-3200
                                                            Fax: 916-714-9031                                   Fax: (212) 385-9010
                                                    19      gguenard@gblegal.com                                sarah.passeri@hklaw.com
                                                                                                                steven.raffaele@hklaw.com
                                                    20      Attorneys for Plaintiff
                                                                                                                Gary L. Halbert, Pro Hac Vice
                                                    21
                                                                                                                HOLLAND & KNIGHT LLP
                                                    22                                                          800 17th Street NW, Suite 1100
                                                                                                                Washington, D.C. 20006
                                                    23                                                          Tel: (202) 469-5150
                                                                                                                gary.halbert@hklaw.com
                                                    24
                                                                                                                Attorneys for Defendant
                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                           6
                                                         STIPULATION REGARDING                                               CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                       CASE NO. 2:18-CV-00081-WBS-DB
                                                         Case 2:18-cv-00081-WBS-DB Document 60 Filed 04/21/21 Page 8 of 8


                                                    1                                              ORDER

                                                    2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                                    3    DATED: April 20, 2021                    /s/ DEBORAH BARNES
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                    4

                                                    5

                                                    6

                                                    7

                                                    8

                                                    9

                                                    10

                                                    11

                                                    12
                 50 California Street, Suite 2800
Holland & Knight LLP

                   San Francisco, CA 94111




                                                    13
                       Fax: 415.743.6910
                       Tel: 415.743.6900




                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                     7
                                                         STIPULATION REGARDING                                           CASE NO. 2:17-CV-01604-WBS-DB
                                                         CONDUCTING REMOTE DEPOSITIONS                                   CASE NO. 2:18-CV-00081-WBS-DB
